DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. US 20200275458 A1, hereinafter Khoryaev with priority to U.S. Provisional Patent Application Ser. No. 62,475,690, filed Mar. 23, 2017, hereinafter Khoryaev’690, and to U.S. Provisional Patent Application Ser. No. 62,476,147, filed Mar. 24, 2017, hereinafter Khoryaev’147 in view of Li et al. US 20200015176 A1, hereinafter Li with priority CN201710184583.1filed on 2017-03-24, hereinafter Li’583.
Regarding claims 12 and 17, Khoryaev teaches a method and a vehicle-to-X (V2X) User Equipment (UE) for a short transmission time interval (S-TTI) relatively shorter than a legacy transmission time interval (L-TTI) in a wireless communication system (Khoryaev: para. [0138-0141]), the method performed by a vehicle-to-X (V2X) User Equipment (UE) comprising:
a transceiver for transmitting and receiving a radio signal (Khoryaev: para. [0075] transceiver); and
a processor operating with being combined with the  transceiver (Khoryaev: para. [0074] processor), wherein the processor is configured to perform:
measuring a channel busy ratio (CBR) or a channel occupancy ratio (CR) (Khoryaev: para. [0101-0104] and Fig. 8 step  810, the UE 102 may determine one or more signal quality or sensing measurements include channel busy ratio (CBR), and para. [0221 & 0230] channel occupancy ratio estimation interval may be configured per pool or derived from the actual sensing window duration; Khoryaev’690: page 5 last bullet, and page 11); and
performing a V2X communication based on either the CBR or the CR, (Khoryaev: para. [0101-0104] and Fig. 8 step  815 UE 102 may select the short TTI for the V2V sidelink transmission based at least partly on the signal quality measurements for the plurality of short TTIs; Khoryaev’147: page 7 first bullet),
wherein the S-TTI has a length (Khoryaev: [0107] the legacy TTI may span one millisecond (msec), and the plurality of short TTIs may include four short TTIs; Khoryaev’147: page 18 first para. – each LTE subframe containing the integer number of S-TTIs, or a short TTI has a divided length of legacy TTI)
wherein the L-TTI corresponds to a plurality of the S-TTIs (Khoryaev: para. [0105] one or more short TTIs may occur within a legacy TTI. One or more short TTIs may be within a legacy TTI. A legacy may include multiple short TTIs; Khoryaev’147: page 18 first para. – each LTE subframe containing the integer number of S-TTis)
wherein the CBR or the CR is measured based on the S-TTI in a resource pool,
(Khoryaev: para. [0104 & 0097-0104] and Fig. 8 steps 805-815 UE 102 may determine one or more signal quality measurements for the plurality of short TTIs, signal quality measurement such as CBR in para. [0101], within a resource pool para. [0099]) 
wherein the measurement is performed based on subchannels (Khoryaev: para. [0101-0104] and Fig. 8 step  810, the UE 102 may determine one or more signal quality or sensing measurements include channel busy ratio (CBR), and para. [0221 & 0230] channel occupancy ratio estimation interval may be configured per pool or derived from the actual sensing window duration. para. [0220] a channel busy ratio (CBR) measured in subframe n may be defined for the PSSCH, PSCCH and/or other. For the PSSCH, the portion of sub-channels in the resource pool for which an S-RSSI measured by the UE 102 exceeds a threshold sensed over a range of subframes; Khoryaev’690: page 5 last bullet, and page 11) related to S-TTI units (Khoryaev: para. [0166-0168] PSSCH, PSCCH related to the S-TTI patterns structure. para. [0194] sensing and resource selection, for transmission of sidelink shared and control channel based on either S-TTI; Khoryaev’690: page 29 – Example 1 and page 37 lines 15-16)
wherein a duration of the measurement of the CBR or the CR is determined (Khoryaev: para. [0128] UE 102 may determine one or more signal quality measurements during the sensing window. A resource pool may include multiple physical resource blocks (PRBs) and/or sub-channels per sub-frame, and the radio measurement(s) may include a channel busy ratio (CBR). CBR may be based at least partly on a ratio, for the PRBs/subchannels during a window of sub-frames, of: a total number of PRBs/subchannels for which a signal quality measurement is above a threshold, and a total number of PRBs/subchannels) based on S-TTI units (Khoryaev: para. [0166-0168] PSSCH, PSCCH related to the S-TTI patterns structure. para. [0194] sensing and resource selection, for transmission of sidelink shared and control channel based on either S-TTI).
It is noted that Khoryaev does not explicitly disclose: wherein the S-TTI has a variable length.
However, Li from the same or similar fields of endeavor teaches the use of: 
wherein the S-TTI has a variable length (Li: para. [0012 dividing a lTTI into multiple sTTIs, setting an AGC at the beginning of each sTTI, and setting a GAP at the end of the last sTTI, wherein the length of the GAP of the last sTTI is equal to the length of the GAP of the lTTI and the length of the AGC of each sTTI is equal to the length of the AGC of the lTTI, or the AGC of the first sTTI is equal to the length of the AGC of the lTTI, and the lengths of AGCs of other sTTIs are all shorter than the length of the AGC of the lTTI. [0128] Suppose multiple TTIs with different lengths are adopted, the longest TTI is called lTTI, other TTIs are called sTTIs, and the sTTIs may have one or more lengths. para. [0150] one lTTI is divided into M sTTIs; Li’583: page 7 lines 15-16), 
wherein a duration of the measurement of the CBR or the CR is determined based on S-TTI units  (Li: [0130 & 0050] At block 701, a UE senses SA of another UE in a sensing window based on TTIs with different lengths in a resource pool, and measures a receiving power of a scheduled data channel based on the SA, and senses a receiving energy of each sub-channel of each subframe. para. [0159 & 0162] The UE needs to sense the SA of the sTTI). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Li in the method of Khoryaev. One of ordinary skill in the art would be motivated to do so for allows the conflict between UEs adopting TTIs with different lengths can be avoided as possible, the resource utilization can be improved, and transmission performance of TTIs with different lengths can be ensured (Li: para. [0053]).

Regarding claim 13, Khoryaev and Li teach the method of claim 12, when the S-TTI is a basic resource unit, wherein the L-TTI is a combination of K basic resource units, and wherein the K is a positive integer (Khoryaev: para. [0105] one or more short TTIs may occur within a legacy TTI. One or more short TTIs may be within a legacy TTI. A legacy may include multiple short TTIs; or, Li: [0150] one lTTI is divided into M sTTIs; Li’583: page 7 lines 15-30). One of ordinary skill in the art would be motivated to do so for allows the conflict between UEs adopting TTIs with different lengths can be avoided as possible, the resource utilization can be improved, and transmission performance of TTIs with different lengths can be ensured (Li: para. [0053]).

Regarding claim 14, Khoryaev and Li teach the method of claim 12, when the L-TTI is a basic resource unit, wherein the S-TTI is a division of the basic resource unit divided into X, and wherein the X is a positive integer (Khoryaev: para. [0105] a legacy TTI may be divided to include multiple short TTIs; or, Li: [0150] one lTTI is divided into M sTTIs; Li’583: page 7 lines 15-30). One of ordinary skill in the art would be motivated to do so for allows the conflict between UEs adopting TTIs with different lengths can be avoided as possible, the resource utilization can be improved, and transmission performance of TTIs with different lengths can be ensured (Li: para. [0053]).

Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Remarks, filed 09/26/2022, with respect to ODP rejection have been fully considered and are persuasive according to the filing of Terminal Disclaimer on 09/26/2022.  The ODP rejection of claims 12-15 and 17 has been withdrawn. 
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive. With regard to applicant’s remark for claims 12 and 17 on pages 5-6, applicant submits
Applicants submit that neither Khoryaev nor Li teach or suggest the above-noted features of claims 12 and 17. For example, the claimed invention includes S-TTI, CBR/CR measurement being performed based on S-TTI-based subchannels and the CBR/CR measurement interval being determined based on S-TTI. But in Khoryaev there is no teaching or suggestion about when performing CBR and/or CR measurement for S-TTI, what unit will be used for the sub-channel and what unit will be determined for the measurement period. Accordingly, Applicants submit that Khoryaev fails to teach or suggest the S-TTI, CBR/CR measurement being performed based on S-TTI-based subchannels and the CBR/CR measurement interval being determined based on S-TTI. And Li fails to cure the deficiency of Khoryaev. Li explicitly stipulates that the section in which sensing is performed by the terminal corresponds to the L-TTI section. See Li 1[0162]. This teaching of Li is different from the measurement duration in the amended claims. In the amended claims, the interval over which the measurement is performed is determined based on S-TTI. Therefore, Applicants submit that the above-noted features cannot be derived from Khoryaev or Li, whether taken alone or in combination.


However, Khoryaev in para. [0128] teaches UE 102 may determine one or more signal quality measurements during the sensing window (corresponds to duration of the measurement). A resource pool may include multiple physical resource blocks (PRBs) and/or sub-channels per sub-frame, and the radio measurement(s) may include a channel busy ratio (CBR) (corresponds to measurement of CBR). CBR may be based at least partly on a ratio, for the PRBs/subchannels during a window of sub-frames, of: a total number of PRBs/subchannels for which a signal quality measurement is above a threshold, and a total number of PRBs/subchannels. In para. [0166-0168], Khoryaev further teaches PSSCH, PSCCH related to the S-TTI patterns structure. para. [0194] sensing and resource selection, for transmission of sidelink shared and control channel based on either S-TTI (corresponds to duration of measurement based on S-TTI units)).  In addition, Li in para. [0159 & 0162] teaches UE needs to sense the SA of the sTTI. Therefore, Khoryaev and Li teach the claimed limitation “wherein a duration of the measurement of the CBR or the CR is determined  based on S-TTI units”, and thus rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892
Khoryaev et al. WO2018175528A1 in [00103] teaches UE 102 may determine one or more signal quality measurements for the plurality of short TTIs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468